Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
This Office action is in response to papers filed August 19, 2022. 

	The prior objections to the disclosure, as set forth in the Ex Parte Quayle Action mailed 04/26/2022, are hereby withdrawn. Applicant has overcome all objections by the amendments to the specification filed 08/19/2022.

	The following Examiner’s Amendment and Reasons for Allowance is repeated from the Ex Parte Quayle Action mailed 04/26/2022:
	Examiner’s Amendment - Claims
	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Sharon M. Sintich, on April 7, 2022:

	Claim 2 is canceled.

Reasons for Allowance
Claims 1, 3-4 are in condition for allowance.
The following is an Examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest a recombinant adeno-associated virus serotype 9 comprising a self-complementary genome according to SEQ ID NO: 1, as recited in claim 1. Closest prior art, US 2020/0181646 A1 to Esteves et al., claiming priority to U.S. Provisional Application 62/516,060 filed 06/06/2017, discloses a method of treating Rett syndrome in a subject comprising administering to the subject an effective amount of a self-complementary recombinant adeno-associated virus encoding MECP2 according to SEQ ID NO: 10. See paragraph [0024]; see SEQ ID NO: 10 on page 20. SEQ ID NO: 10 of US 2020/0181646 A1 shares 60.1% sequence identity to SEQ ID NO: 1 of the instant application. See Sequence Search Results, filed name: 20211021_101031_us-16-461-837-1.rnpbm, Result 5.
The term “MECP2B”, as recited in claim 1, is interpreted in accordance with the meaning provided in paragraph [0007] of the instant specification and that provided by Weaving et al. (2005) “Rett syndrome: clinical review and genetic update” J Med Genet 42, 1-7, of record in IDS.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion
Claims 1, 3-4 are allowed. Claim 2 is cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633